Citation Nr: 1221100	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for laryngeal hypersensitivity.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to July 1997 and from January 1998 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified at hearings before a Decision Review Officer (DRO) at the RO in June 2008 and March 2009.  A transcript of each hearing is associated with the Veteran's claims file.  

In May 2010, the Board denied an increased initial rating in excess of 30 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand and in September 2010, the Court granted the motion and remanded the case to the Board for further action.

In March and October 2011, the Board remanded the case for additional development.  The case has since returned to the Board.  

The Virtual VA eFolder has been reviewed.  


FINDING OF FACT

The disability picture associated with the Veteran's laryngeal hypersensitivity does not more nearly approximate FEV-1 of 40- to 55-percent predicted, with Flow-Volume loop compatible with upper airway obstruction; or, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health; or, severe esophageal stricture permitting liquids only.  

CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 percent for laryngeal hypersensitivity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6520, 4.114, Diagnostic Codes 7203, 7204, 7346 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  In January 2006, VA notified the Veteran of the information and evidence necessary to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In March 2006, he was provided notice of how VA assigns disability ratings and effective dates.  Throughout the appeal period, the Veteran has been advised of applicable rating criteria.  The case was most recently readjudicated in the April 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, private medical records, and VA medical center records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided numerous VA examinations during the appeal period.  Pursuant to the October 2011 remand, the Veteran was provided additional examination in November 2011.  In a February 2012 statement, the attorney stated it was not clear whether a "respiratory conditions" examination was provided, because the Compensation and Pension (C&P) examination report provided to counsel was blank.  

Review of the claims file indicates that when the RO requested the examination as directed by the Board, it generated worksheets for both esophageal and respiratory conditions.  The relevant findings and opinions, however, were recorded under the esophageal conditions examination.  While a blank sheet was printed for respiratory conditions, it does not appear that there were additional findings.  The November 2011 examination substantially complied with the Board's remand directives and additional examination is not necessary at this time.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).

The Veteran was provided the opportunity to present pertinent evidence and testimony and in sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background

The Veteran was originally granted service connection for laryngeal hypersensitivity in a November 2007 rating decision.  A noncompensable disability rating was assigned effective December 29, 2005.  The Veteran appealed this decision, contending that the severity of his disability warranted a higher rating.  In September 2008, the disability rating was increased to 10 percent effective December 29, 2005.  In November 2009, the disability rating was increased to 30 percent, also effective December 29, 2005.  

Review of the record reveals that, in addition to the disorder herein at issue, service connection has been granted for an anxiety disorder secondary to this disorder, rated 70 percent disabling; allergic rhinosinusitis, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  A total rating based on individual unemployability has also been assigned.

A December 2005 VA pulmonary clinic note indicates that the Veteran was seen in follow up for his chronic choking and gagging.  Ear, nose and throat (ENT) evaluation showed normal vocal cords.  Pulmonary evaluation showed normal pulmonary function tests (PFTs) and negative methacholine challenge test, which essentially ruled out asthma.  The Veteran belches a lot, but he denied gastroesophageal reflux disease (GERD).  The physician indicated that she did not think that the Veteran had a pulmonary problem.  

In February 2007, the Veteran underwent an upper gastrointestinal (GI) endoscopy.  The esophagus, stomach and duodenum were reported as normal.  It was noted that there was no obvious etiology for the vomiting seen on the test.  The Veteran was subsequently seen in the GI clinic.  Assessment was long standing symptoms of gagging with vomiting that is made worse in the cold weather.  

The Veteran underwent an esophagram in March 2007.  Impression was: (1) no structural abnormalities identified in the esophagus; and (2) gastroesophageal reflux without hiatal hernia.  

On VA examination in July 2007, the Veteran reported experiencing symptoms of retching, vomiting, and gagging when exposed to temperature transitions and cold weather.  He noted that he had tried many treatments in the past, including antihistamines, inhalers, and sinus surgery, none of which had proven beneficial.  The Veteran further indicated that he was unable to do any kind of work outdoors and was unemployed.  After a physical examination, the examiner assessed the Veteran's condition as a history of airway symptoms that are somewhat difficult to categorize but are related to sudden temperature changes in the environment leading to nausea.  She determined that this may be some sort of allergic response or hypersensitivity response.  

During an October 2007 VA examination, the Veteran continued to complain of a severe gag reflex induced by weather changes and cold weather.  Upon physical examination, the Veteran's lungs were clear anteriorly and posteriorly.  The heart showed a normal sinus rhythm and there was no cardiomegaly.  PFTs at that time showed Forced Vital Capacity (FVC) of 97 percent, FEV-1 of 89 percent, and FEV-1 over FVC at 75 percent.  The examiner described these rates as normal, but noted that the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was mildly reduced at 77 percent.  A diagnosis of allergic rhinosinusitis with laryngeal hypersensitivity was noted.  The examiner also pointed out that he suspected that the Veteran was worried about this disability, and that this worry made his disability more apparent than it would be if he was less cognizant of the difficulty. 

At the June 2008 DRO hearing, the Veteran testified that he feels like something is putting pressure on the back of his throat.  It gets hard to breathe and he starts gagging and then sometimes it causes him to throw up.  It also causes pain in his chest.  On rare occasions, he hyperventilates.  The episodes last anywhere from 30 seconds to 3 to 5 minutes and he has to remove himself from the environment.  Similar testimony was provided at the March 2009 hearing.

The Veteran underwent VA examinations in September 2008, where he did not report a change in symptoms.  He stated that while he was able to exercise indoors, even mild exercise outdoors created problems, and he had some intolerance of fumes.  He can eat all foods when not gagging.  He also described gag-like symptoms, during which he felt as if his airway was partially obstructed.  The examiner noted that prior GI endoscopies showed no esophagitis or gastritis.  A laryngeal exam showed no laryngeal edema or erythema, but there was mild oropharyngeal erythema.  The Veteran's appetite was described as good and there was no indication of weight loss.  PFTs at this time were normal, and included a FEV-1 of 4.31 liters, an FVC of 5.75 liters, and an FEV-1/FVC ratio of 75 percent and a DLCO of 32.4.  The examiner determined that it was not likely that any findings on the current tests, to include the DLCO, were related to the service-connected condition.  The examiner also determined that there were no symptoms of GERD or GI complaints.  Diagnosis and its etiology were unclear, but the most likely explanation would be temperature-related laryngeal hypersensitivity. 

The Veteran underwent a VA otolaryngology consult in March 2009.  He reported that the episodes occur approximately 2-3 times a week and last approximately 20 minutes and very much limit him.  Following examination, assessment was mild laryngitis of unknown etiology.  Note dated in May 2009 documents continued gagging symptoms, occasionally to the point of small emesis.  It was noted that the Veteran had an extensive negative work-up for GI and asthmatic causes.  The episodes typically consist of a pushing/squeezing sensation in the mid chest.  The examiner noted he appeared to have diaphragmatic vs. esophageal spasm.  

A May 2009 statement, from R.W., a private psychotherapist, notes the Veteran's self-report that any shifting of air causes him nausea and gagging.  

The Veteran underwent a VA neurology consult in September 2009.  He described painful retching episodes that occur intermittently.  Neurologic examination was entirely normal.  In October 2009, the Veteran underwent a routine EEG to evaluate for epileptic activity.  The study was abnormal, although the significance of the findings was unclear.  There was no clear epileptiform activity and no seizures were seen.  A November 2009 outpatient record includes an assessment of gag reflex, which is exaggerated.  

A January 2010 VA note indicates that the Veteran's most incapacitating problem is his esophagus.  The Veteran reported that he throws up every day after eating, but when the physician pointed out his weight had gone up 35 pounds since August 2006, he clarified saying that it was not every day that he threw up, but he gets nausea most days.  This was amended to "only in cold weather", although it can happen with indoor temperature changes.  The physician noted that the Veteran carried the diagnosis of laryngeal hypersensitivity, but he wondered if this could not still be a manifestation of the GERD.  It was noted that the Veteran had such a variable story that is often contradictory, that a purely physiological etiology was suspect.  An even more plausible explanation was that it was a manifestation of his complex psychiatric problems.  (As noted a psychiatric disorder is service connected with a 70 percent rating currently assigned.)

An August 2010 letter from a VA physician to the Veteran indicates that his barium swallow revealed a normal esophagus, stomach, and the entire small bowel including the terminal ileum.  

A March 2011 VA note includes an assessment of laryngeal hypersensitivity syndrome.  It was noted that the Veteran had extensive workups for GI, ENT, and asthmatic causes.  He has not responded to inhalers, prednisone, or omeprazole.  

Review of Virtual VA shows that an April 2011 statement from J.L. was referenced in a June 2011 rating decision.  J.L. noted that the Veteran vomits when cold or humid air hits his lungs.  He also referred to the Veteran's difficulty with eating due to fear of simply evacuating the stomach.  

On VA examination in May 2011, the Veteran reported a pressure inside of his throat and wrenching inside of his body that causes severe physical discomfort.  He stated that the episodes seem to be occurring more frequently and last longer.  The episodes last for 30 seconds up to 15 minutes.  He stated that when he has these episodes they will be so violent that he breaks blood vessels in his eyes.  He stated that he was losing weight but review of VA records showed a 45 pound weight gain over 5 years.  The examiner discussed the extensive work up the Veteran has undergone, to include multiple PFTs and other diagnostic tests.  There was no evidence of dysphagia, melena, anemia, or hematemesis.  The Veteran reported pyrosis and has evidence of GERD by barium swallow.  On physical examination, gag reflex was normal.  Breath sounds were normal and equal bilaterally, without wheezes, rales, or rhonchi.  Diagnosis was laryngeal hypersensitivity.  PFTs conducted in May 2011 showed normal spirometry.  Post-bronchodilator FEV-1 was 98.9 percent predicted.  

The June 2011 rating decision on Virtual VA also referenced a statement from L.S.  She noted that on a rainy and chilly day the Veteran vomited before getting to the mailbox.  She noted after living with the Veteran for a period of time that his throat condition affects him on a daily basis and affects his photography work when he is gagging and throwing up.  

On VA examination in June 2011, the Veteran reported intermittent pressure in his throat and tightness and he stated that he vomits or has dry heaves 15-20 times per week.  He also has swallowing problems with eating after flare up of episodes of retching which also increases his chest wall pain.  Examination showed a normal gag reflex.  Diagnosis was laryngeal hypersensitivity without objective findings.  Functional impairment was described as "none".  

The Veteran most recently underwent a VA examination in November 2011.  The examiner noted that the Veteran has been worked up by pulmonary medicine and gastroenterology with negative results.  Examination in October 2009 was completely normal.  Assessment at that time was that maybe this was esophageal spasm, possibly diaphragmatic spasm, but a clear diagnosis could not be made.  He noted that treatment with Vicodin and Flexeril did not have any significant impact on the Veteran's care and neither did omeprazole, thus ruling out acid reflux.  Diazepam also had no effect on the Veteran's symptoms.  The examiner provided the following opinion:

In conclusion, there was no clear cut diagnosis to what really triggered the veteran's symptoms.  It was felt that maybe this was laryngeal hypersensitivity, but notwithstanding it appears that it all started after exposure to brush fire and smoke and, therefore, in opinion, it is as likely as not that veteran's symptoms of severe gagging resulting at times in emesis, are related to exposure to smoke for prolonged period of time during the brush fire while in service.  To comply with board remand instructions, I will add that veteran has no dysphagia, no pyrosis, no regurgitation except when vomiting during acute episode of retching.  He does not have shoulder pain, does not have weight loss or hematemesis, no melena, and no anemia.  While in previous evaluation, the rater did not address veteran's regurgitation and vomiting.  I can state that often times the acute episode of gagging retching results in vomiting.  Also, regarding the frequency of flare-ups according to the information that is present in the veteran's records, the episodes are quite frequent, occurring several times a week, lasting somewhere between seconds to 15 minutes.  Veteran learned how to avoid extreme changes in temperature, especially during the winter months and is able to decrease the frequency of his symptoms this way.  ...  Again, this is definitely not a usual case.  

Analysis

The Veteran contends that the assigned 30 percent evaluation does not adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  An unlisted disease, injury, or residual condition is rated by analogy with the first 2 digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27 (2011). 

Layrngeal hypersensitivity is not specifically listed in the rating schedule.  The Veteran's disability was originally rated under Diagnostic Codes 6599-6520.  Under Diagnostic Code 6520 for stenosis of the larynx, a 100 percent rated is warranted when forced expiratory volume in one second (FEV-1) is less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction, or permanent tracheostomy.  A 60 percent rating is warranted where there is an FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent rating is assigned where FEV-1 is 56- to 70-percent of predicted, with Flow-Volume Loop compatible with upper airway obstruction.  38 C.F.R. § 4.97, Diagnostic Code 6520.

The Veteran's laryngeal hypersensitivity has also been rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  Under this code, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

The Veteran's disability is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 7204 for spasms of the esophagus.  Spasm of the esophagus, if not amenable to dilation, is to be rated as for the degree of obstruction (stricture).  Under Diagnostic Code 7203 for stricture of the esophagus, an 80 percent rating is assigned where there is permitted passage of liquids only, with marked impairment of general health.  A 50 percent rating is warranted for severe stricture permitting liquids only.  A 30 percent rating is assigned for moderate stricture of the esophagus.  38 C.F.R. § 4.114, Diagnostic Code 7204.

Initially, the Board notes that there has been some disagreement as to what diagnostic code most appropriately reflects the Veteran's disability and it has been evaluated under various diagnostic codes throughout the appeal period.  As discussed, the Veteran has undergone extensive evaluations by neurology, gastroenterology, and ENT, and the exact etiology of his symptoms has not been determined.  It is interesting to note that despite the frequency of the reported episodes, they have apparently not been observed by a medical professional and the current rating appears to be largely based on subjective complaints.  

In reviewing the claims file, the Veteran reports that his episodes typically consist of a pushing/squeezing sensation in the mid-chest with gagging and sometimes vomiting, with an inability to get the air in.  The Veteran has also reported chest pain.  On review, the Veteran's complaints and symptoms appear analogous to those shown under Diagnostic Code 7346 for hiatal hernia.  Specifically, the symptoms of recurrent epigastric distress with regurgitation and pain, causing perceived impairment of health.  

The Board has considered the medical evidence of record as well as the Veteran's complaints of severe impairment related to his laryngeal hypersensitivity.  On review, however, the Board does not find the disability picture to meet or more nearly approximate the criteria for a 60 percent evaluation under Diagnostic Code 7346.  In making this determination, the Board acknowledges the Veteran's complaints of pain and vomiting during his gagging episodes.  The Veteran is competent to report the nature and frequency of the attacks.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran's reports regarding the severity of his symptoms and how often he vomits varies throughout the record and the Board does not find his reports of significant vomiting supported by the overall evidence.  In particular, there is no evidence of weight loss or anemia or any other symptoms productive of severe impairment of health.  On the contrary, it appears that the Veteran has gained weight throughout the appeal period and there are no laboratory or diagnostic findings of any significant abnormalities resulting from the service-connected episodes.  The Board further observes that psychological testing conducted in October 2009 was interpreted as demonstrating either extremely high levels of distress or non-credible reporting.  As discussed, the Veteran's complaints of significant impairment related to his gagging episodes do not appear supported by objective findings of record.  (Again, a psychiatric disorder with a 70 percent rating has been separately assigned.)

Notwithstanding the above, and considering the disagreement expressed by counsel regarding the applicable diagnostic codes, the Board will also consider whether an evaluation greater than 30 percent is warranted under any other diagnostic code used during the appeal period.  On review, there is no basis for assigning a higher evaluation under Diagnostic Code 6520.  Recent PFTs showed normal spirometry and there is no evidence of FEV-1 of 40- to 55-percent predicted with Flow Volume Loop compatible with upper airway obstruction.  There is also no basis for assigning an increased evaluation under Diagnostic Codes 7203 or 7204.  The Veteran's esophagus was reported as normal on diagnostic testing and there is no indication that he can tolerate liquids only.  As shown above, the Veteran has not exhibited any weight loss and there are no signs of malnutrition or other findings indicating an inability to eat solid foods.  

At no time during the appeal period has the Veteran's disability been more than 30 percent disabling and staged ratings are not for application.  Fenderson.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addressing this question, the Board acknowledges the joint motion, wherein the parties agreed that vacatur and remand were warranted so that the Board could provide a more complete statement of reasons and bases for its determinations regarding referral for an extraschedular rating.  Specifically, the parties agreed it was unclear how the Board reached its determination particularly since the Veteran's symptoms of gagging, coughing, chest pain and vomiting were not contemplated under Diagnostic Code 7203.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the Board now finds that the Veteran's disability is more appropriately evaluated pursuant to Diagnostic Code 7346, which arguably contemplates his symptoms of pain, gagging, vomiting, and impairment of health.  On review, the rating criteria under this diagnostic code reasonably describe the Veteran's symptoms and disability level.  Under these circumstances, the assigned schedular evaluation is adequate and referral for an extraschedular evaluation is not warranted.  Id.

Finally, the Board acknowledges the Court's holding that a request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the Veteran's complaints that his laryngeal hypersensitivity interferes with his ability to maintain employment.  Review of Virtual VA shows that in June 2011, the RO granted entitlement to TDIU.  Thus, the issue is not for consideration by the Board.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 30 percent for laryngeal hypersensitivity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


